Citation Nr: 1629176	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disorder, to include a corneal scar, traumatic cataract, and traumatic glaucoma.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In March 2012, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's March 2012 decision and remanded the appeal.  The issue was last remanded for additional development in October 2015, that development has been completed and the issue is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's current right eye corneal scar pre-existed his active duty service.

2.  The evidence shows no in-service aggravation of the Veteran's corneal scar during service.

3.  The Veteran's current right eye traumatic cataract clearly and unmistakably pre-existed his active duty service.

4.  Clear and unmistakable evidence shows that the Veteran's traumatic glaucoma was not aggravated by his military service. 

5.  The Veteran's current right eye glaucoma clearly and unmistakably pre-existed his active duty service.

6.  Clear and unmistakable evidence shows that the Veteran's traumatic glaucoma was not aggravated by his military service. 

CONCLUSION OF LAW

A right eye disorder, to include a corneal scar, traumatic cataract, and traumatic glaucoma, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1113 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claims for service connection in letters dated in October 2004, January 2007, November 2008, and December 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

VA has obtained the Veteran's service treatment records, medical records; VA examination reports, and private treatment records and has assisted the Veteran in obtaining evidence; and, afforded the Veteran the opportunity to present testimony, written statements, and evidence.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. 

In a June 2016 correspondence, the Veteran, through his representative, argued that the December 2015 VA medical opinion is insufficient to make an informed decision in the case as the examiner did not support the conclusion that the Veteran's right eye disorder did not increase during service and because the examiner did not provide an opinion as to the effect of the lack of treatment before the glaucoma was formally diagnosed.  The Board finds that the December 2015 findings are adequate.  Of note, in October 2015, the Board remanded the issue for an additional opinion from the VA examiner who provided a medical opinion in November 2014 following the Veteran's submission of additional evidence in order to obtain an opinion as to the whether the Veteran received proper treatment for his glaucoma.  The December 2015 findings are shown to directly address this issue, finding that the when the Veteran's glaucoma was first identified in service the Veteran was treated immediately for traumatic glaucoma with the appropriate treatment within the medically accepted standards for the time in 1965.  Accordingly, the Board finds that the Veteran has received an adequate examination and that the RO substantially complied with the Board's October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as noted.  Id.  When a preexisting 

condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Analysis

The Veteran contends that his current right eye disorder is related to active duty service.  In various statements from the Veteran and his representative, the Veteran asserts that he has had glaucoma since active duty service, and that during service, he spilled some gasoline in his eye and later went to the doctor who told him that he had eye problems.  He also argued that he had no evidence of cataract or glaucoma prior to military service; that he had no eye problems at service entrance; that he was first found to have glaucoma in his right eye after two years of military service; and that the diagnosis of glaucoma was made after he spilled gasoline in his eyes.  The Veteran has also asserted that he had an eye disability due to having dirt in his eye during service and due to sun exposure without glasses.  Most recently, the Veteran has asserted that a failure to treat his glaucoma in service led to aggravation beyond the disorder's natural progression.

A March 1964 enlistment examination for the U.S. Naval Reserves reflects that the Veteran's eyes were normal on examination, but that the Veteran's distant vision was 20/40 in the right eye and 20/40 in the left eye, corrected to 20/20 by lens.  An ophthalmoscopic examination and examination of the pupils and ocular motility were normal.  In a Report Of Medical History completed at that time, the Veteran reported that he had a history of wearing glasses, but denied eye trouble.  The Veteran reported that he had consulted or had been treated by a practitioner within 

the last five years, writing "my eye" in the space provided for an explanation.  The physician's summary noted that the Veteran was fitted for glasses.  The Veteran stated that he had not had an illness or injury other than those noted.  

A July 1964 enlistment examination for the U.S. Marine Corps notes that the Veteran's eyes, ophthalmoscopic examination, and ocular motility were normal, but that the Veteran's pupils were abnormal.  The examination report indicates that the Veteran had a pterygium in the right eye encroaching upon the cornea by 2 millimeters (mm.).  The Veteran's vision was reported to be 20/20, bilaterally.  In a Report Of Medical History completed at that time, the Veteran reported a history of wearing glasses, but denied having a history of eye trouble.  The Veteran stated that he had not had an illness or injury other than those noted.  He stated that he had not been treated by practitioners within the last five years.

A July 1965 service treatment record reflects that the Veteran reported that he received a blow to the right eye with a brick at age 12, and that he was hospitalized for one week.  Examination of the right eye revealed 20/40 vision in the right eye, -3.00 sphere, -2.00 cylinder, 105 axis, and deep cupping.  Unaided vision was 20/100 and 20/20, but the record does not indicate which eye had 20/100 vision and which eye had 20/20 vision.  The Veteran did not report subjective high pressure symptoms.  The diagnosis was possible glaucoma.  

Another July 1965 service treatment record notes that the Veteran reported that at age 12, a friend hit him on the right eye with a brick, and that he was hospitalized with both eyes patched.  He noted that, since then, the vision in his right eye had been poor.  The Veteran indicated that he was not given glasses until age 18.  He reported that he wore glasses at that time but that his right eye was otherwise asymptomatic.  The examiner found cupping of the right eye and tension.  Physical examination of the right eye revealed 20/100 +1 vision in the right eye with -5.00 sphere, +2.00 cylinder, and 15 axis.  Fundus examination showed deep cupping of the optic disc in the right eye.  Slit lamp examination of the right eye showed a healed corneal laceration extending from 4 o'clock to the mid cornea.  The anterior chamber was clear and deep.  There was a flower shape lens opacity typical of traumatic cataract.  Right eye pressure was 4.5/10 grams (gm.).  The diagnoses were glaucoma, right eye, secondary to trauma, existed prior to service; cataract, right eye, secondary to trauma, existed prior to service; and tear, right cornea, traumatic, existed prior to service.  The examiner concluded that the Veteran did not meet the standards for induction.

A July 1965 service treatment record reflects that unaided visual acuity in the right eye was 20/100, and that old prescription acuity was 20/70.  Static retinoscopy showed -3.00 sphere, 2.00 cylinder, and 100 axis in the right eye.  Manifest refraction showed -3.00 sphere, -2.00 cylinder, and 105 axis in the right eye with visual acuity of 20/40.  Ophthalmoscopic examination of the right eye showed deep cupping and possible old choroidal tear.  External examination of the right eye revealed an old healed corneal abrasion with pannus.  The record noted a past history of trauma to the right eye at age 12 which resulted in hospitalization for one week. 

In September 1965, the Veteran underwent a Medical Examination Board.  The primary diagnosis was secondary glaucoma in the right eye.  The Medical Board concluded that the Veteran's diagnosis was not due to his own misconduct, was not incurred in the line of duty, existed prior to entry to service, and was not aggravated by service.  The record notes that during a routine physical examination, the Veteran was found to have deep cupping and elevated tension of the right eye, and that on admission to the hospital, the Veteran appeared to be asymptomatic and had no complaints.  The report indicates that past history revealed that at the age of 12, the Veteran was hit in his right eye with a brick.  He was immediately hospitalized and kept in the hospital with both eyes patched for a week.  Since then, the Veteran has had poor vision in his right eye, but he never wore glasses until six years later at the age of 18.  Physical examination revealed right eye visual acuity of 20/100, corrected with a -5.00 sphere with a plus -2.00 x 15 to 20/70. Right eye intraocular tension was 4.5/10 gm.  Funduscopic examination of the right eye revealed a clear media with a normal fundus except for a moderate to deep cupping of the optic disc. Slit lamp examination revealed an opacity of the right cornea (scar), extending from about the 3 o'clock limbus toward the mid-cornea.  The anterior chamber was very deep and clear.  The lens had a flower-shaped cortical opacity.  Gonioscopic examination of the right eye revealed a recess angle with a large cyclodialysis from about 4 to 8 o'clock, clockwise.  A few fine anterior peripheral synechiae were noted.  The iris was flat.  Water drinking and coefficient of outflow test both gave a flat curve.  Visual field as performed with a 3 mm. white object a 1 meter distance with the right eye revealed a large blind spot with a Seidel scotoma.  Throughout hospitalization, the Veteran was asymptomatic.  With medication, the intraocular tension of the right eye came down to within normal limits.  The diagnoses were secondary glaucoma to the right eye (recess angle due to trauma); right eye cataract due to injury; and corneal opacity due to trauma (laceration).  It was recommended that the Veteran be discharged from service.  

Another September 1965 record reflects diagnoses of secondary glaucoma in the right eye, right eye cataract due to injury, and corneal opacity due to trauma in the right eye, and that all of those disorders existed prior to service, were not incurred in the line of duty, were not a result of misconduct, and were not aggravated by service.  The Veteran is shown to have signed a statement noting that the Medical Board's findings that his physical disability was not incurred or aggravated by service and that he would be discharged.  The Veteran was discharged from the U.S. Marine Corps.  

In February 1966, the Veteran underwent a VA examination.  He reported that he had a trauma to the right eye when he was a child and that there was a difference in visual acuity between his two eyes prior to service entrance.  He did not recall visual symptoms after his injury.  He reported that he first got glasses at the age of 18 and had 20/40 vision in the right eye, but could see 20/20 in the right eye with glasses.  He noted that during boot camp, his glasses were broken and that the hot sun irritated his eyes.  He reported that he developed blurred vision with pins and needles sensation and photophobia during service.  He stated that he saw a private physician who told him that his eyes were worse after not wearing glasses, and about a year later he was diagnosed with glaucoma by a Navy doctor.  He indicated that on one occasion while in training, he got dirt in his eye.  The diagnoses were uncontrolled traumatic glaucoma in the right eye; right eye corneal scar; right eye compound myopic astigmatism; right eye visual field changes consistent with glaucoma; and right eye traumatic mydriasis.  

Private medical treatment records from April 1975 through January 2009 reveal diagnoses of, and treatment for, a right eye disorder, to include glaucoma and cataract.  An April 1975 treatment record notes that the Veteran had an old injury to the right eye and that he was discovered to have cataract and glaucoma in the right eye seven to eight years before, during service.  

In an April 1999 letter, W. T., Jr., M.D. noted that he first examined the Veteran in 1975 at which time he stated that he had an injury to his right eye at the age of 10 and that he was discovered to have cataract and glaucoma in the right eye during military service.  Dr. T. opined that the Veteran's "eye condition was a result of his old injury, but became manifested during his military service."  

During a March 2003 hearing before the Board, the Veteran testified that he believed that his eye disorder was caused by gasoline that was splashed into his eye during military service.  The Veteran reported that the gasoline burned, and that he had difficulty washing it out.  He noted that his eyes continued to burn and turned red, so he sought medical treatment that same day.  He stated that he was referred to another doctor who told him that he had a cataract and glaucoma.  He denied having any problems with his eyes prior to spilling gasoline in them.  The Veteran further reported that he has continued to have right eye problems since service discharge, and that the problems have progressively gotten worse.  The Veteran also noted that during service in the U.S. Naval Reserves prior to his entrance into active duty service, his glasses broke while he was standing out in the sun, and he could not keep his eye open and had eye pain, so he went to sick bay but was informed that they could not do anything for him because he was a civilian.

A March 2003 private treatment record from S. H., M.D. notes that the Veteran reported that he wished to apply for disability benefits from VA and stated that in 1964 during military service, he had sunlight exposure which irritated his eye.  He also reported that he had gasoline exposure to his right eye six months later, which caused continued redness and irritation.  

In a March 2004 letter, Dr. H. reported that the Veteran "has a history of injury to his right eye many years ago and has sustained severe traumatic glaucoma and cataract in the left eye causing him legal blindness."  

In an October 2007 statement, the Veteran's mother reported that the Veteran wore corrective lenses in high school which corrected his vision to 20/20, bilaterally, and that he had no difficulties with his vision while wearing his corrective lenses.  She noted that he had no vision problems prior to his entrance into active duty service.

In a January 2009 letter, Dr. H. noted that the Veteran stated that he was involved with an injury related to gasoline exposure to his right eye during active duty service and that, "[s]ince then, he has had clinically significant vision disability in his right eye."

In January 2011, the Veteran underwent a VA eye examination.  The Veteran reported a history of right eye disorder with three surgeries, including laser trabeculoplasty, trabeculectomy, and ahmed valve shunt surgery.  The Veteran stated that at the age of 12, he was hit in the right eye with a brick.  He also indicated that during service, gas was spilled in his face and eyes.  He noted symptoms including redness and loss of vision in the right eye.  

Physical examination revealed that there was no diplopia.  Funduscopic examination of the right eye was abnormal.  The optic nerve had pallor and was cupped.  The examiner was unable to discern the detail of the structure due to a cataract.  The examiner was unable to view the vessel, macula, and periphery.  The media was not clear due to a dense cataract.  There was a visual field defect and a full field scotoma in the right eye, which was centrally located.  The right eye lacked light perception and visual acuity was worse than 5/200.  Slit lamp findings in the right eye were also abnormal.  The lids and lacrimal were normal.  The sclera and conjunctiva revealed 3+ diffuse injection, large bullous elevation, superior, temporally, and overlying the ahmed valve.  Examination of the cornea showed line opacity starting at 4:30 at limbus and stretching toward the line of sight with a small amount of neovascularization at the limbal area of the scar.  The anterior chamber was deep and quiet with a tube shunt.  There was mild diffuse atrophy in the iris with patent superior surgical peripheral iridectomy.  There was stellate anterior cortical opacity consistent with a traumatic cataract in the lens.  The eye lens was intact with 4+ nuclear sclerosis with brunescence and 2+ anterior cortical sheeting.  Tonometry of the right eye revealed eye pressure of 29 millimeters of mercury.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There were residuals of a healed eye injury, including a corneal scar, traumatic cataract, angle recession leading to glaucoma, and traumatic glaucoma in the right eye.  The diagnoses were traumatic end-stage glaucoma in the right eye; traumatic mature cataract in the right eye; and corneal scar in the right eye.

After thoroughly reviewing the evidence in the Veteran's claims file, the VA examiner concluded that the Veteran's current right eye disorder, to include traumatic cataract and glaucoma, "was not caused by or aggravated by his military service, to include spilling of gasoline in his right eye."  The VA examiner explained that although the disorders were identified while the Veteran was in service, his glaucoma, cataract, and corneal scar were "secondary to an injury incurred when he was 12 years old where he was hit with a brick in the right eye."  The examiner noted that this injury "led to the corneal scar (which is likely what was documented as a pterygium OD at his entrance physical to the examiner's gross observation at that time), the traumatic cataract, and the development of the traumatic glaucoma."  The examiner also reported that, "due to a lapse in diagnosis initially, the patient began losing vision from the glaucoma while in service" and that "[d]ue to the patient's visit to the eye doctor in his service time (possibly from his gasoline spill incident although this is never documented except through patient testimony and history), these conditions were identified."  The examiner reported that the cataract and corneal scar were stable and did not require intervention at that time, but that the glaucoma was assessed and treated in the hospital while the Veteran was in service, and once it was stable, he was discharged from the military.  The examiner further noted that the glaucoma progressed after the Veteran was discharged from service, initially due to a period of lapse in treatment, and later due to the natural progression of the condition, and has led to blindness in the right eye.

In an October 2011 VA medical opinion, the VA examiner who provided the January 2011 VA opinion stated that the Veteran's "pre-existing right eye disorder noted on his service entrance examination was not aggravated by active duty service."  The examiner explained that glaucoma was an aggressive disease that causes loss of visual field and visual acuity over time, and sometimes over a short time, if untreated.  "Per literature and specialists in glaucoma, traumatic glaucoma typically requires agressive [sic] treatment, eventually leading to glaucoma surgeries and blindness even with intense treatment, and will progress faster than a non-traumatic glaucoma."  The examiner stated that the Veteran's "vision worsened during service because of the natural progression of the traumatic glaucoma and cataracts, not because of any amount of service time or the incident of the reported gasoline spill by the veteran . . ." and that the Veteran's "pre-existing right eye disorder during service occurred as a result [of] the natural progression of the disease, not due to service."

A VA medical opinion dated November 2014 was obtained.  The medical opinion indicated that the Veteran's right eye traumatic cataract and traumatic glaucoma were the result of trauma to the right eye experienced by the Veteran as a child prior to entering service.  The examiner further indicated that these two disorders pre-existed entry to service and that they were not aggravated during service; rather, that any worsening of condition was the result of the natural progression of the diseases.  It was noted that the Veteran had a traumatic cataract in the right eye which formed from direct blunt trauma to the eye and that prior to the diagnosis of cataract in the right eye the only reported trauma was at the age of twelve when the Veteran was hit in the eye with a brick and hospitalized.  The examiner stated that there was no medical evidence or evidence in literature that would relate superficial exposure to gasoline or dirt in the eye to a traumatic cataract.  The examiner stated that although sun exposure was associated with age-related cataracts, there is no medical evidence which would link sun exposure to traumatic cataract.

Regarding glaucoma, the examiner noted that traumatic glaucoma was an aggressive disease caused by direct blunt trauma to the eye.  The examiner noted again that the Veteran was shown to sustain a trauma to the eye at age 12.  The examiner stated that traumatic glaucoma caused loss of visual field and acuity over time and could develop immediately or years later.  The examiner stated that traumatic glaucoma progressed at variable rates depending on severity and typically required aggressive treatment as it progressed faster than non-traumatic glaucoma.  The examiner stated that the Veteran's glaucoma worsened during and after service due to the natural progression of the traumatic glaucoma not because of any amount of service time.  The examiner noted that there was no clinical evidence or medical literature evidence that superficial exposure to gasoline, dust, or sunlight could cause progression of any type of glaucoma and therefore the worsening of the Veteran's traumatic glaucoma during service occurred as the result of the natural progression of the disease and was caused by blunt trauma to the right eye at age twelve based on clinical examination and medical record.  

Finally, the examiner noted that the Veteran did not have pterygium, and in the examiner's opinion, the pterygium found in July 1964 was most likely a mistake for a finding of corneal scar of the right eye, and misdocumented as such.

In July 2015, the Veteran's attorney submitted additional argument, with a medical opinion from a private ophthalmologist, Dr. L. G.  In a May 2015 report, Dr. G. noted that the Veteran's March 1964 and July 1964 medical evaluation did not document pre-existing glaucoma and cataracts.  Dr. G. stated that "the Veteran's pre-existing traumatic cataract and glaucoma were first manifest while on active military service when he was sent for an ophthalmologic consultation, on July 1, 1965 after having served on active duty for approximately one year following his USMC pre-induction evaluation."  Dr. G. stated that although these three disorders had existed prior to the Veteran's enlistment, they were not noticed until he had been on active military service for approximately one year, during which medical or surgical treatment to decrease the intraocular pressure could have ameliorated the natural downhill course of the traumatic glaucomatous damage.  Dr. G. stated that between the Veteran's enlistment and discharge, the Veteran could have received one of many ophthalmic drugs which could have lowered his intraocular pressure and slowed down the progress of his visual loss from traumatic glaucoma.  Dr. G. stated that instead, the Veteran's traumatic glaucoma remained untreated and uncontrolled causing progressive, permanent visual damage.  Dr. G. stated that on review of the Veteran's medical records, there was not clear and unmistakable evidence that the progressive permanent visual damage was due only to the natural progression of the disease but instead that there were compelling reasons to conclude that the rigors of USMC training and conditioning accelerated the progression of the traumatic glaucoma disease.  In so finding, Dr. G. stated that while traumatic glaucoma was a serious and potentially blinding disease, it was not untreatable.  Citing a medical article, Dr. G. found that based on the findings of that article, it was readily apparent that during the Veteran's active military service the Veteran could have received any one or a combination of ophthalmic drugs, which could have lowered intraocular pressure and slowed the progress of visual loss from traumatic glaucoma, but that instead it was untreated and uncontrolled which caused progressive permanent visual damage.  Dr. G. stated that after review of the record there was not clear and unmistakable evidence that progressive permanent visual damage was due only to the a natural progression of that disease.  Instead, Dr. G. noted that there "are compelling reasons to conclude that the rigors of USMC training and conditioning actually accelerated" the Veteran's glaucoma.  In so finding, Dr. G. quoted

There are a number of activities that increase the intraocular pressure, and many of these are enumerated on the website about-vision.com.  "Intraocular pressure significantly increases as a result of mental stress and smoking.  Drinking large quantities of liquids in a short period of time can lead to deviations of intraocular pressure.  Sport activities, consumption of alcohol in small quantities and smoking marihuana can increase intraocular pressure.  The values of intraocular pressure are also influenced by body positioning, use of corticosteroids and state of the eyelids.  Body positioning can influence deviations of intraocular pressure.  In lying position eye pressure increases approximately by 2mmHg and when a person is standing on his head eye pressure increases extremely."

www.about-vision.com/human-eye/intraocular-pressure.  The passage from website cited above quotes the last paragraph of a section which addresses the causes and symptoms of intraocular pressure.  However, the cited paragraph also includes a final sentence which reads: "On the contrary, eye pressure decreases during physical activities."  

Dr. G. noted in the examination report that activities increased intraocular pressure and noted that Marine Corps training by necessity included mental stress, dehydration, and the subsequent drinking of large quantities of water in a short time, sports activities which included head trauma attendant to such activities as pugil stick fighting and body positioning in which eyes were at a lower level than the body.  Thus, Dr. G. concluded that it was "very likely" that the Veteran's intraocular pressure was increased above its baseline value during training in the Marine Corps, which caused glaucoma to progress more rapidly than if only due to the natural progression of the disease alone.  

Thereafter, in a December 2015 VA medical opinion, a VA examiner stated that the Veteran's currently diagnosed traumatic glaucoma did not increase in disability beyond that expected due to the natural progression of the disease during service due to a lack of medical treatment or improper medical treatment.  The examiner explained that when the disorder was first identified in service, the Veteran was treated immediately for traumatic glaucoma in the right eye with the appropriate treatment and within the medically accepted standards of the time in 1965.  

Analysis

I.  Corneal Scar

As noted in the January 2011 and November 2014 VA examinations, the Veteran's corneal scar was likely documented as a right eye pterygium at the time of his entrance physical.  Accordingly, the evidence reflects that a corneal scar was shown at the time of service entrance.  See 38 C.F.R. § 3.304(b) (where a condition is recorded in an examination report is it presumed to pre-exist service).  

A July 1965 service treatment record notes that the Veteran reported that at age 12, a friend hit him on the right eye with a brick, and that he was hospitalized with both eyes patched.  Slit lamp examination of the right eye showed a healed corneal laceration extending from 4 o'clock to the mid cornea.  The diagnoses included a traumatic tear of the right cornea that existed prior to service.  Another ophthalmoscopic examination of the right eye in showed an old healed corneal abrasion with pannus.  The Medical Board in September 1965, revealed an opacity of the right cornea (scar), extending from about the 3 o'clock limbus toward the mid-cornea.  The diagnoses included corneal opacity due to trauma (laceration).  It was recommended that the Veteran be discharged from service.  Another September 1965 record reflects corneal opacity due to trauma in the right eye existed prior to service, was not incurred in the line of duty, was not a result of misconduct, and was not aggravated by service.  The Veteran is shown to have signed a statement noting that the Medical Board's findings that his physical disability was not incurred or aggravated by service and that he would be discharged.   

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Veteran's pre-existing corneal scarring is not shown to have undergone any change during the Veteran's service.  The evidence demonstrates that the Veteran's corneal scar was not aggravated in service.  

II.  Traumatic Cataract

The Veteran's cataract was not noted at the time of service, thus the presumption of soundness applies.  38 U.S.C.A. § 1111.  However, the Board finds that the presumption of soundness is rebutted by the evidence of record which clearly and unmistakably shows that the condition pre-existed service and was clearly and unmistakably not aggravated by military service.  

The evidence overwhelmingly demonstrates that the Veteran had a pre-existing cataract due to a trauma which occurred when he was hit in the eye with a brick at age 12.  This evidence includes the July 1965 service treatment record which shows that a flower shape lens opacity typical of traumatic cataract was found.  As noted by the Medical Board, the Veteran reported an injury at the age of 12 when he was hit with a brick and hospitalized for a week.  Cataract due to that injury was noted.  

A July 1965 service treatment record notes that the Veteran reported that at age 12, a friend hit him on the right eye with a brick, and that he was hospitalized with both eyes patched.  Physical examination of the right eye revealed a flower shape lens opacity typical of traumatic cataract.  The diagnoses included cataract, right eye, secondary to trauma, existed prior to service.

In September 1965, the Veteran underwent a Medical Board.  The report indicates that past history revealed that at the age of 12, the Veteran was hit in his right eye with a brick.  He was immediately hospitalized and kept in the hospital with both eyes patched for a week.  Since then, the Veteran has had poor vision in his right eye, but he never wore glasses until six years later at the age of 18.  Physical examination revealed the lens had a flower-shaped cortical opacity.  The diagnoses included right eye cataract due to injury.  

Another September 1965 record reflects diagnoses of right eye cataract due to injury that existed prior to service, was not incurred in the line of duty, was not a result of misconduct, and was not aggravated by service.  The Veteran signed a statement noting that the Medical Board's findings that his physical disability was not incurred or aggravated by service and that he would be discharged.  

Further findings from the VA examiners in January 2011 and November found that the Veteran's cataract was due to a pre-service injury.  Moreover the private May 2015 findings of Dr. G. additionally note that the Veteran's cataract pre-existed service.  Given that the cataract is shown by medical findings to be due to trauma, specifically the trauma of being hit by a brick, and the findings that no other such trauma had occurred, the evidence clearly and unmistakably shows that traumatic cataract was due to a pre-service injury and pre-existed the Veteran's military service.  

Moreover, the evidence shows that the Veteran's pre-existing traumatic cataract was clearly and unmistakably not aggravated beyond its natural progression during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A September 1965 service record reflects diagnoses of right eye cataract due to injury that existed prior to service, was not incurred in the line of duty, was not a result of misconduct, and was not aggravated by service.  The Veteran's January 2011 VA examiner concluded that the Veteran's cataract was not caused by or aggravated by his military service, to include spilling of gasoline in his right eye but instead due to a pre-service injury.  The examiner reported that the cataract was stable and did not require intervention at that time.  Similarly, in November 2014 the Veteran's VA examiner was not aggravated during service; rather, that any worsening of condition was the result of the natural progression of the diseases.  The examiner further stated that there was no medical evidence or evidence in literature that would relate superficial exposure to gasoline, dust, or dirt in the eye to a traumatic cataract.  The examiner stated that while sun exposure was known to be associated with age related cataracts, there was no medical evidence which would link sun exposure to traumatic cataract.

A March 2003 private treatment record from Dr. H. notes that the Veteran reported in 1964 during military service, he had sunlight exposure which irritated his eye.  He also reported that he had gasoline exposure to his right eye six months later, which caused continued redness and irritation.  In a March 2004 letter, Dr. H. reported that the Veteran "has a history of injury to his right eye many years ago and has sustained severe traumatic glaucoma and cataract in the left eye causing him legal blindness."  In a January 2009 letter, Dr. H. noted that the Veteran stated that he was involved with an injury related to gasoline exposure to his right eye during active duty service and that, "[s]ince then, he has had clinically significant vision disability in his right eye."  The statements from Dr. H. provide evidence as to the Veteran's history of gasoline exposure in service to his right eye, but he does not provide an opinion that the gasoline exposure, or any other incident in service, aggravated the Veteran's pre-existing cataract beyond its natural progression during service.  

The evidence of record, to include the service treatment records and VA medical examinations and opinions show that the Veteran's pre-existing cataract disorder clearly and unmistakably was not aggravated by military service.


III.  Traumatic Glaucoma

The Veteran's glaucoma was not noted at the time of entrance into service.  38 U.S.C.A. § 1111.  However, the Board finds that the presumption of soundness is rebutted by the evidence of record which clearly and unmistakably shows that the condition pre-existed service and was clearly and unmistakably not aggravated by military service.  

The evidence clearly and unmistakably shows that the Veteran's glaucoma existed prior to service.  A July 1965 service treatment record reflects that the Veteran reported that he received a blow to the right eye with a brick at age 12, and that he was hospitalized for one week.  The Veteran did not report subjective high pressure symptoms.  The diagnosis was possible glaucoma.  Another July 1965 service treatment record notes that the Veteran reported that at age 12, a friend hit him on the right eye with a brick, and that he was hospitalized with both eyes patched.  Right eye pressure was 4.5/10 grams (gm.).  The diagnoses included right eye glaucoma, secondary to trauma, existed prior to service.  

In September 1965, the Veteran underwent a Medical Examination Board.  The primary diagnosis was secondary glaucoma in the right eye.  The Medical Board concluded that the Veteran's diagnosis was not due to his own misconduct, was not incurred in the line of duty, existed prior to entry to service, and was not aggravated by service.  The record notes that during a routine physical examination, the Veteran was found to have deep cupping and elevated tension of the right eye, and that on admission to the hospital, the Veteran appeared to be asymptomatic and had no complaints.  The report indicates that past history revealed that at the age of 12, the Veteran was hit in his right eye with a brick.  He was immediately hospitalized and kept in the hospital with both eyes patched for a week.  Throughout hospitalization, the Veteran was asymptomatic.  With medication, the intraocular tension of the right eye came down to within normal limits.  The diagnoses included secondary glaucoma to the right eye (recess angle due to trauma).  It was recommended that the Veteran be discharged from service.  Another September 1965 record reflects diagnoses, which included secondary glaucoma in the right eye that existed prior to service, was not incurred in the line of duty, was not a result of misconduct, and was not aggravated by service.  The Veteran was discharged from the U.S. Marine Corps.  

In February 1966, the Veteran underwent a VA examination.  He reported that he had a trauma to the right eye when he was a child and that there was a difference in visual acuity between his two eyes prior to service entrance.  The diagnoses included uncontrolled traumatic glaucoma in the right eye and right eye visual field changes consistent with glaucoma.  

Private medical treatment records from April 1975 through January 2009 reveal diagnosis and treatment for glaucoma and cataract.  An April 1975 treatment record notes that the Veteran had an old injury to the right eye and that he was discovered to have glaucoma in the right eye during service.  

In an April 1999 letter, W. T., Jr., M.D. noted that he first examined the Veteran in 1975 at which time he stated that he had an injury to his right eye at the age of 10 and that he was discovered to have cataract and glaucoma in the right eye during military service.  Dr. T. opined that the Veteran's "eye condition was a result of his old injury, but became manifested during his military service."  

In a March 2004 letter, Dr. H. reported that the Veteran "has a history of injury to his right eye many years ago and has sustained severe traumatic glaucoma and cataract in the left eye causing him legal blindness."  

In January 2011, the Veteran underwent a VA eye examination.  After thoroughly reviewing the evidence in the Veteran's claims file, the VA examiner concluded that the Veteran's current right eye disorder, to include traumatic glaucoma, "was not caused by or aggravated by his military service, to include spilling of gasoline in his right eye."  The VA examiner explained that although the glaucoma identified while the Veteran was in service was "secondary to an injury incurred when he was 12 years old where he was hit with a brick in the right eye."  The examiner noted that this injury "led to . . . the development of the traumatic glaucoma."  

A VA medical opinion dated November 2014 was obtained.  The medical opinion indicated that the Veteran's right eye traumatic glaucoma was the result of trauma to the right eye experienced by the Veteran as a child prior to entering service.  The examiner further indicated that this disorders pre-existed entry to service.  The examiner noted that traumatic glaucoma was an aggressive disease caused by direct blunt trauma to the eye.  The examiner noted again that the Veteran was shown to sustain a trauma to the eye at age 12.  

Accordingly, the evidence shows that the Veteran's glaucoma clearly and unmistakably existed prior to service.  As discussed below, the evidence also shows that the Veteran's pre-existing cataract disorder clearly and unmistakably was not aggravated by military service.

Initially, the Board notes that, in support of the Veteran's claim Dr. H. stated that the Veteran's "eye condition was a result of his old injury, but became manifested during his military service."  However, in so finding, Dr. S.H did not provide an opinion as to whether the increase in severity during service was a result of the natural progress of the disease or whether it was due to an event during active duty service.  Further, while the January 2009 private treatment letter from Dr. H. notes that the Veteran "was involved with an injury related to gasoline exposure to his right eye" and that "[s]ince then, he has had clinically significant vision disability in his right eye," Dr. H. did not address the evidence of record concerning the Veteran's pre-existing right eye injury and its relation to the Veteran's current right eye disorder and whether any causality existed.  Accordingly, the Board affords little probative weight to these opinions in determining whether the Veteran's right eye disorder underwent a permanent increase in severity during service as a result of the natural progression of his preexisting right eye disorder or because of an in-service injury to his right eye.

In contrast, the October 2011 VA examiner concluded that "the worsening of the Veteran's pre-existing right eye disorder during service occurred as a result [of] the natural progression of the disease, not due to service."  In support of the opinion, in the January 2011 VA opinion, the VA examiner explained that "due to a lapse in diagnosis initially, the patient began losing vision from the glaucoma while in service" and that the disease was identified during an eye examination during service.  In November 2014, the VA examiner also found that per literature and specialists in glaucoma, traumatic glaucoma was not aggravated by gasoline, dust, or excessive exposure to sunlight.  The examiner also noted that traumatic glaucoma could developed immediately after a trauma or years later and could progress at variable rates.  Moreover, in December 2015, the VA examiner found that glaucoma was not aggravated beyond its natural progression as a result of lack of or the type of medical treatment the Veteran received, noting that when glaucoma was found, the Veteran was treated appropriately.

In the May 2015 private evaluation, Dr. G. suggested that while the Veteran's glaucoma pre-existed service, he was not treated in a timely fashion or alternatively not properly treated for the glaucoma and that training, and the rigors of service led to the Veteran's glaucoma to be aggravated beyond its natural progression.  In so finding, the Dr. G. cited to features of military training which Dr. G. found likely increased the Veteran's intraocular pressure above its baseline value causing traumatic glaucoma to progress more rapidly than it would have if only due to the natural progression of the disease.  The Board finds these findings less probative than the VA examination findings.  

Initially, the findings of the Dr. G. as to aggravation are speculative.  The findings are based upon a website, which states that intraocular pressure significantly increases as a result of mental stress and smoking, and that it can be increased by drinking large quantities of liquid in a short period time, and can by body positioning.  Dr. G. speculates that the Veteran, as part of due course of his training, was mentally stressed, that he drank large quantities of water in a short time, and changed his body positioning.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that an opinion that a veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Moreover the Dr. L.G. assumes that these things did increase his intraocular pressure beyond natural progression as opposed to finding that they might have done so as the website describes, based only apparently on his own conclusion that such events did take place.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.  The Board finds more probative findings from the Medical Examination Board that the Veteran's glaucoma was not aggravated by service, as those on the Medical Examination Board as that report occurred closer in time to the Veteran's service and to his pre-service injury.  Additionally, the Medical Examination Board in great likelihood had a better familiarity with the Veteran's actual in-service activities.  

Moreover, and significantly, the findings of Dr. G. are rendered far less probative by the fact that Dr. G. omits a sentence in quoting the website in the May 2015 evaluation report.  Dr. .G. failed to include the sentence "[o]n the contrary, eye pressure decreases during physical activities."  Thus while Dr. G. cites the portion of the website supporting a conclusion that glaucoma was aggravated by service, Dr. G. omitted a finding which demonstrates that exercise, an activity which common sense dictates occurred in service, lowered intraocular pressure.

Finally, the Veteran asserts that his glaucoma became worse during the period in which he received no treatment.  Regarding this assertion, the Board finds significant the fact that the Veteran in his July 1964 entrance questionnaire specifically stated that he had not had any eye problems and that at no time before the finding of deep cupping in 1965 did the Veteran mention a hospitalization for an eye injury.  As the Veteran failed to report a one week hospitalization for an injury in which he was hit in the eye with a brick, there was no way of knowing that an underlying disorder might manifest.  In this regard, the Board finds especially significant two facts, that the Veteran was asymptomatic when his glaucoma was found during service and the medical findings of the November 2014 VA examiner who noted that traumatic glaucoma could manifest long after an injury and progress quickly.  Thus, given that the Veteran did not disclose a pre-service injury until July 1965, and given that there were no symptoms reported during service, the examiners had no knowledge about the Veteran's glaucoma between the time of entrance into service and its discovery in 1965.  Had the Veteran provided the information truthfully when asked on entrance, he may have been monitored more closely, but given that the Veteran was asymptomatic and failed to report this injury, there was no way in which the Veteran's treating physicians might have treated him earlier.
In sum, traumatic glaucoma clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression.  As such, service connection for traumatic glaucoma must be denied.


ORDER

Service connection for a right eye disorder, to include a corneal scar, traumatic cataract, and traumatic glaucoma, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


